              Case 1:15-cr-00288-RMB Document 1030 Filed 02/26/20 Page 1 of 1




Arnold&Porter                                                                           Andrew Bauer
                                                                                        +1 212.836.7669 Direct
                                                                                        Andrew.Bauer@arnoldporter.com



                                                                                                   USDCSDNY
                                                                                                   DOCUMENT
                        MEMO ENDORSED                                                              ELECTRONICALLY FILED
                                                                                                   DOC#:
                                                               February 26, 2020                   DATEF-IL-ED~:'Z,r-+/#
                                                                                                                      ==-G,
                                                                                                                          -t~


         VIAECF

         Hon. Richard M. Berman
         Daniel Patrick Moynihan
         United States Courthouse
         500 Pearl Street
         New York, New York 10007-1312

                 Re :     United States v. Alford Johnson, 15 er. 288 (RMB)

         Dear Judge Berman :

                 We represent Alford Johnson in the above-captioned action. Due to scheduling
         conflicts, and to give Mr. Johnson an opportunity to meet with his Probation Officer, we
         write to seek adjournment of the upcoming appearance, scheduled for February 27, 2020,
         until the week of March 16 on a day that is convenient for the Court. We have consulted
         with the Government and it has no objection.




                                                             CP1~~                      '1Jt4~~J -to
         cc: AUSA Hagan Scotten                             t"'\4~            ~ ~ 20~'1.           -·   .•

         Enclosure




                                                           SO ORDERED:                    "::::>             ~
                                                           Date:-11,.,,~oo ~J,.._,..f II. ~ A l
I   Arnold & Porter Kaye Scholer LLP
    250 West 55th Street I New York , NY 10019-9710   I •······-.. ·-·-c-··-.. --.. ,
                                                                                           Richard \ 1 B erman . U.S .D.J.
